Citation Nr: 0906149	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for post-operative 
basal cell carcinomas to the left cheek, left neck, right 
thigh, left chest and right scalp.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.   

3.  Entitlement to service connection for multiple malignant 
basal cell carcinomas.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
October 1986.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim for entitlement to service connection for multiple 
malignant basal cell carcinomas is addressed in the REMAND 
portion of the decision below and is REMANDED via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's post-operative scars following removal of 
basal cell carcinomas has been manifested by complaints of 
disfigurement; subjective findings include no disfigurement, 
no elevation or depression of scars, and no tenderness.  
Unstable, painful or sizeable scars have not been shown.

2.  Throughout the entire rating period, the Veteran's 
hearing loss has been manifested by no more than Level I in 
either ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for post-operative 
basal cell carcinomas to the left cheek, left neck, right 
thigh, left chest and right scalp have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.118, Diagnostic Codes (DCs) 7800, 7801, 7802, 7803, 7804, 
7805, 7818 (2008).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.85, 4.86, DC 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When a claim is appealed from an initial assignment 
of a disability rating, the claim requires consideration of 
the entire time period involved.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Furthermore, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings is permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Increase Rating for Basal Cell Carcinoma

Based on an August 1988 rating decision, the Veteran is 
currently rated at 0 percent for residuals post-surgical 
excision of basal cell carcinoma lesions on the left cheek, 
left neck, right thigh, left chest and right scalp.  

Malignant skin neoplasms are rated under disfigurement to the 
head, face of neck, scars that cause limitation of motion or 
impairment of function as described under DCs 7800, 7801, 
7802, 7803, 7804 and 7805.  In order to warrant a compensable 
rating for basal cell carcinoma, the evidence must show the 
following:

*	disfigurement of the head, face of neck as described by 
one of the following:
­	a scar five or more inches in length; a scar at least 
one quarter inch wide at the widest part; surface 
contour of scar elevated or depressed upon palpation; 
scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square 
inches; underlying soft tissue missing in an area 
exceeding six square inches; or skin indurated and 
inflexible in an area exceeding six square inches (10 
percent under DC 7800);
*	scars other to the head, neck or face that are deep or 
that cause limited motion and exceed six square inches 
in area (10 percent under DC 7801);
*	scars other to the head, neck or face that are 
superficial and do not cause limited motion that are 144 
square inches or greater (10 percent under DC 7802);  
*	superficial scars that are unstable or painful on 
examination (10 percent under DCs 7803, 7804); or
*	rate on limitation of motion of affected part (DC 7805).  
 
In this case, the Board concludes that a compensable rating 
for basal cell carcinomas to his left cheek, left neck, right 
thigh, left chest and right scalp is not warranted.  
Specifically, the Board takes particular note of the results 
from the Veteran's May 2006 VA examination.  First, the 
examiner observed "no disfigurement" to the post-operative 
scars on his left cheek, left neck and right scalp," and 
specifically noted "no elevation or depression."  
Therefore, a compensable rating based on disfigurement is not 
warranted.

Furthermore, all of the Veteran's post-operative scars were 
observed by the examiner to be "well healed" with "no 
tenderness."  Additionally, there is no indication that any 
of the scars are sufficiently large enough to serve as a 
basis for a compensable rating based on the remaining 
criteria.  

Specifically, there is no indication that the scars on his 
left cheek, left neck or right scalp are greater than six 
square inches, nor is there evidence indicating that the 
scars to his right thigh or left chest are greater than 144 
square inches.  Based on the Veteran's service treatment 
records, for example, the incision to remove the carcinoma to 
his right thigh was only slightly greater than one square 
inch.  Moreover, there is no indication that he had limited 
motion due to residual scarring in any area.  Therefore, a 
compensable rating is not warranted on these bases.  

Increased Rating for Bilateral Hearing Loss

In evaluating the extent of hearing loss, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

At a VA audiological examination in May 2006, the Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
40
50
30
LEFT
10
15
40
40
26

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

Based on the evidence above, Table VI of 38 C.F.R. § 4.85 
shows the Veteran's hearing loss to be Level I impairment in 
both ears.  Applying these results (Level I in both ears) to 
Table VII, a noncompensable evaluation is assigned.  

As noted above, the Board is limited in evaluating hearing 
loss to the mechanical application of the rating schedule 
under the specified testing methods.  For example, any impact 
of the hearing loss on the Veteran's daily life cannot be 
accounted for outside the rating tables of 38 C.F.R. § 4.85.  
The noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability as 
contemplated under the VA rating criteria throughout the 
rating period on appeal. 

Additionally, there is no showing of an exceptional pattering 
of hearing impairment under Table VIa.  Therefore, the 
provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not 
applicable.   

As to both claims, the Board has considered the Veteran's 
statements as to the extent of his disabilities.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

The Board recognizes that the Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. 
at 25 (interest may affect the credibility of testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the Veteran's 
post-surgical scars and hearing loss has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

Here, the Veteran remained employed as a commercial airline 
pilot, and there is no evidence that he has not been able to 
continue this employment.  Moreover, his treatment is 
primarily thorough outpatient clinics.  Therefore, referral 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms do not nearly 
approximate the criteria for a compensable disability rating 
for either service-connected disorder. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's hearing loss claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

For the post-operative scar increased-compensation claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in November 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the November 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his disorders have worsened in severity, including 
descriptions of his symptoms and other involvement, extension 
and additional disability caused by his service-connected 
disorders.

Additionally, an April 2007 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
scars that are superficial and painful on examination.

Further, the Veteran was provided an adequate opportunity to 
submit additional evidence in response to the April 2007 SOC, 
before the RO issued a subsequent supplemental SOC in July 
2007.  Therefore, based on the evidence above, the Veteran 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically,  
he stated in October 2005 that his skin condition had 
increased in severity.  In December 2005, he indicated that 
his scars were disfiguring and were "clearly visible on 
[his] face and neck."  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  Next, specific VA medical examinations pertinent to 
the issues on appeal were obtained in May and June 2006, plus 
an examiner submitted an addendum in July 2006.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for postoperative basal cell carcinomas 
to the left cheek, left neck, right thigh, left chest and 
right scalp is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

On the issue of entitlement to service connection for 
multiple malignant basal cell carcinomas, the Veteran asserts 
that he has become more susceptible to basal cell carcinomas 
following his exposure to sunlight in warm climates while on 
active duty.  Furthermore, his VA treating dermatologist 
stated in June 2007 that she believed the Veteran's "sun 
exposure during his military time increased the likelihood of 
getting skin cancers."  

The VA examination in June 2006 detailed the extent of the 
Veteran's skin disorder at that particular time and described 
it as "an ongoing illness and progressive."  However, a 
medical opinion is required to address the question as to 
whether the Veteran's repeated incidents of basal cell 
carcinoma are at least as likely as not attributable to his 
sun exposure while in service.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the VA Medical Center in Miami, 
Florida, for the period from June 2006 to 
the present, and from the VA Medical 
Center in Durham, North Carolina, for the 
period from November 2005.

2.  Schedule the Veteran for the 
appropriate examination to provide an 
opinion as to his recurrent basal cell 
carcinomas.  To the extent possible, the 
examination should be undertaken by a 
dermatologist.  

The examiner is asked offer an opinion as 
to whether it is at least as likely than 
not that the Veteran's recurrent basal 
cell carcinomas, in areas other than the 
left cheek, left neck, right thigh, left 
chest, and right scalp (already service-
connected), are attributable to active 
duty service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


